United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fairfax, VA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1281
Issued: November 6, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 12, 2014 appellant timely appealed the April 15, 2014 nonmerit decision of the
Office of Workers’ Compensation Programs (OWCP).1
Appellant, a 58-year-old rural carrier, has an accepted claim for contusion of the ribs and
aggravation of sciatica, which arose on November 29, 2005.2 She worked in a limited-duty
capacity for several years following her November 2005 employment injury. In mid-July 2008,
appellant stopped work entirely. She received continuation of pay from August 2 through
December 19, 2008. Appellant then filed a notice of recurrence (Form CA-2a) of disability for
lost wages beginning December 20, 2008.
In an April 16, 2009 decision, OWCP denied appellant’s claim for recurrence of
disability beginning December 20, 2008. It found that the medical evidence failed to
demonstrate a relationship between her recent work stoppage and her November 29, 2005
1

The latest merit decision is dated October 6, 2010, which is more than three years prior to the filing of the
instant appeal. Pursuant to the Federal Employees’ Compensation Act (FECA), 5 U.S.C. §§ 8101-8193 and 20
C.F.R. §§ 501.2(c), 501.3, the Board’s jurisdiction extends only to the April 15, 2014 nonmerit decision.
2

She was pulling her mail down when a ledge full of mail slipped out and pushed her backwards against the
metal case. Appellant’s lower back and left arm hit the case.

employment injury. OWCP subsequently denied modification by decisions dated May 27, 2009
and October 6, 2010. In both instances, it continued to find the medical evidence insufficient to
establish a causal relationship between appellant’s claimed recurrence of disability and her
accepted employment injury.
The record reflects that until March 4, 2011, appellant has been represented by Dean E.
Wanderer, Esq. By letter received on March 4, 2011 appellant authorized Alan J. Shapiro to
represent her before OWCP.
On July 14, 2011 counsel requested reconsideration of the May 27, 2009 decision and
On
submitted additional medical evidence not previously considered by OWCP.3
February 8, 2012 he reminded OWCP of his July 14, 2011 request for reconsideration and asked
that a decision be rendered.
On March 23, 2012 OWCP asked appellant to clarify whether Mr. Shapiro represented
her. Appellant confirmed Mr. Shapiro’s representation by letter dated March 29, 2012, which
OWCP received on April 9, 2012.4
By letter dated April 18, 2012, OWCP acknowledged Mr. Shapiro as appellant’s
authorized representative. However, it did not address the July 14, 2011 request for
reconsideration.
On January 15, 2013 counsel again reminded OWCP of the pending request for
reconsideration he filed on July 14, 2011. OWCP took no action in response to his
January 15, 2013 correspondence.
On January 17, 2014 counsel asked OWCP to immediately process the request for
reconsideration filed on July 11, 2011. He noted that he previously submitted follow-up requests
on February 8, 2012 and January 15, 2013, but OWCP had yet to provide him with a decision or
a response. With his latest reminder, counsel resubmitted Dr. Ghazal March 21, 2011 report.
On February 12, 2014 OWCP acknowledged receipt of appellant’s “petition dated
[January 17, 2014] requesting reconsideration....”
By decision dated April 15, 2014, OWCP denied reconsideration of its October 6, 2010
merit decision. It noted it received counsel’s letter on January 21, 2014, which was more than a
year after the October 6, 2010 decision. Consequently, OWCP considered the request untimely.
It also found that appellant had not established clear evidence of error.5

3

Counsel submitted a March 21, 2011 report from Dr. Talal M. Ghazal, a Board-certified anesthesiologist with a
subspecialty in pain medicine.
4

OWCP also received an April 2, 2012 letter from appellant’s prior counsel, Mr. Wanderer advising that he no
longer represented her.
5

The Board notes that OWCP’s April 15, 2014 decision did not reference any evidence received since the
October 16, 2010 decision, including Dr. Ghazal’s March 21, 2011 report.

2

Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.6 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.7 One such limitation is that the application for
reconsideration must be received by OWCP within one year of the date of the decision for which
review is sought.8 When a request for reconsideration is untimely, OWCP will undertake a
limited review to determine whether the application presents clear evidence of error on the part
of OWCP in its most recent merit decision.9
Contrary to OWCP’s finding, appellant timely requested reconsideration on
July 14, 2011, which OWCP received on July 18, 2011. At the time, counsel also submitted
additional medical evidence not previously considered by OWCP. The January 17, 2014
correspondence, which OWCP mischaracterized as a request for reconsideration, was counsel’s
third reminder to OWCP of the outstanding request for reconsideration filed in July 2011.
Accordingly, clear evidence of error was not the appropriate standard of review. The case shall
be remanded to OWCP for proper consideration of appellant’s July 14, 2011 request under
20 C.F.R. §§ 10.606, 10.608 and 10.609.10

6

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.607 (2012).

8

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of the OWCP decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the “received date” in the Integrated Federal Employees’ Compensation
System. Id. at Chapter 2.1602.4b.
9

Id. at § 10.607(b).

10

A timely application for reconsideration, including all supporting documents, must set forth arguments and
contain evidence that either: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes relevant and pertinent
new evidence not previously considered by OWCP. 20 C.F.R. § 10.606(b)(2). When a timely application for
reconsideration meets at least one of the above-noted requirements, OWCP will reopen the case for merit review and
determine whether modification of the prior decision is appropriate. 20 C.F.R. §§ 10.608(a) and 10.609.

3

IT IS HEREBY ORDERED THAT the April 15, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order.
Issued: November 6, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

